                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA

UNITED STATES OF AMERICA,                )    Criminal No. 19-50 (ADM/TNL)
                                         )
       v.                 Plaintiff,     )
                                         )    DEFENDANT'S MOTION FOR
JOHNTEZ LEONDIS RANDLE,                  )    SUPPLEMENTAL DISCOVERY
                                         )
                        Defendant.       )

       Johntez Randle, through undersigned counsel, moves the Court to order the

government to provide Mr. Randle with supplemental discovery relevant to a motion he

has filed pursuant to Franks v. Delaware. As discussed more fully below, Mr. Randle has

raised a colorable claim under Franks, and evidence of witness credibility in this context

falls under the disclosure umbrella of Brady v. Maryland. Thus, additional discovery

relevant to the alleged controlled purchase of narcotics from Mr. Randle – which was

used to obtain search warrants at issue in this case – must be disclosed to the defense.

I.     Factual Background and Procedural History

       On January 30, 2019, Officer Efrem Hamilton of the Minneapolis Police

Department applied for three search warrants that are the subject of pretrial motions to

suppress evidence in this case: one for a home on Vera Cruz Lane in Brooklyn Park, one

for Mr. Randle’s person, and one for an Audi vehicle. ECF No. 28, Ex. 1. Each search

warrant affidavit was drafted by Hamilton and relies on an alleged confidential

informant’s assertion that there was a male alleged to be selling crack cocaine in and

around Minneapolis. Id. Additionally, each of the supporting affidavits indicates that

Hamilton, a Minneapolis Police officer since 2007, identified that male as “Johntez



                                                 1
Leondus [sic] RANDLE” through unspecified “various investigative techniques.” Id. In

each of the three affidavits, the affiant goes on to say that he “has had many interactions

with RANDLE including arrests and undercover crack cocaine buys from RANDLE.” Id.

Relevant to Mr. Randle’s argument here, the affidavits use the plural form of the words

“arrest” and “buy.” Thus, Hamilton affirmatively represented to the warrants’ reviewing

judge that he had arrested Mr. Randle more than once, and purchased crack cocaine in an

undercover capacity from Mr. Randle more than once.

       An investigator for the Office of the Federal Defender sought records — including

police reports from the Minneapolis Police Department — for all of Mr. Randle’s

previous contacts with Hamilton from 2006 to the present day. Those reports indicate that

Hamilton had only one undercover buy and one arrest in his past. This buy and arrest

occurred in 2012. While a separate police report indicates that Mr. Randle and Hamilton

were both at the scene of another person’s arrest in 2008, that report indicates that Mr.

Randle was released without an arrest or charges. Thus, the use of plural terminology

regarding “arrests” and “buys” appears to be inaccurate. This inaccuracy is not

immaterial. Mr. Randle argues here that Hamilton’s representations to the reviewing

judge that he was familiar with Mr. Randle were crucial to the probable cause

determination. The number of contacts and the timing of those contacts is therefore

relevant.

       Mr. Randle filed several pretrial motions in this case, including a motion for a

hearing pursuant to Franks v. Delaware, accompanied by supplemental legal briefing, as

well as a motion to suppress pursuant to the Fourth Amendment. ECF No. 21, 22, and 23.


                                                 2
       Confronted with the discrepancy regarding how many arrests and buys occurred in

the past, Hamilton prepared a sworn declaration filed with the government’s response to

Mr. Randle’s Franks motion. ECF No. 28, Ex. 2. However, that declaration does little, if

anything, to help the government’s position. In fact, it casts further doubt on the accuracy

of Hamilton’s representations in the search warrant affidavits. In that declaration,

Hamilton made no attempt to correct his prior – and inaccurate – statement that he had

arrested Mr. Randle more than once.

       In an attempt to support Hamilton’s credibility, the declaration also stated that

there was one other occasion when he conducted a controlled buy of crack cocaine from

Mr. Randle in conjunction with another Minneapolis police officer on October 18, 2018.

Id. In support of that declaration, Hamilton submitted a copy of an administrative record

from the Minneapolis Police Department. This record purports to document a controlled

buy that occurred on October 18, 2018 at 11:53 a.m. at 4XX Broadway Avenue W. in

Minneapolis, Minnesota. ECF No. 28, Ex. 3. There is no other identifying information in

that record, including any mention of Mr. Randle, Hamilton himself, or any other details

about the controlled buy. Id. In other words, standing alone, the document lacks any

meaningful corroboration of Hamilton’s claims in the declaration.

       Notably, Hamilton’s declaration uses two different spellings of Mr. Randle’s last

name (“Randle” and “Randall”), calling into question whether Hamilton has correctly

identified Mr. Randle as the party involved in the alleged controlled buy in October 2018

or the alleged controlled buy referenced in the search warrant affidavits at issue in this

case. Id.


                                                 3
       After the government filed Hamilton’s declaration, an investigator for the Office

of the Federal Defender obtained records from the company that Mr. Randle worked for

in October of 2018. Those documents show that Mr. Randle was working on the day and

time that the controlled buy is alleged to have occurred and that Mr. Randle was not in

Minneapolis at the time Hamilton claims to have conducted a controlled buy from Mr.

Randle at the listed Minneapolis address.

       Hamilton’s search warrant affidavits noted that within 72 hours of signing those

affidavits (i.e., at some point between January 27 and 30, 2019), he used a confidential

reliable informant (“CRI”) to conduct a controlled purchase of crack cocaine from Mr.

Randle. ECF No. 28, Ex. 1. To date, the evidence of this controlled purchase and the

details of the transaction (e.g., parties involved, time, location, purchase amount, etc.)

have not been made available to the Defense. Indeed, the only information provided in

the affidavits generically states, without corroboration, that the CRI was given “an

amount of pre-recorded buy funds” and was “directed to go to an area of Minneapolis” to

meet Mr. Randle. Id.

       Given the issues identified above regarding Hamilton’s statements in the search

warrant affidavits and the declaration in response to Mr. Randle’s Franks motion, counsel

for Mr. Randle conferred with the attorney for the government and requested additional

discovery regarding the controlled buy alleged to have occurred within 72 hours of

January 30, 2019. The government declined to provide that additional discovery. Thus,

Mr. Randle submits the instant motion.




                                                  4
II.    Argument

       A.     Evidence Related to Witness Credibility and Impeachment Must Be
              Disclosed.

       Defendants have no general constitutional right to discovery in criminal

proceedings. Weatherford v. Bursey, 429 U.S. 545, 559 (1977). However, the Supreme

Court held in Brady v. Maryland that “the suppression by the prosecution of evidence

favorable to an accused upon request violates due process where the evidence is material

either to guilt or to punishment, irrespective of the good faith or bad faith of the

prosecution.” Brady v. Maryland, 373 U.S. 83, 87 (1963). The touchstone of the

government’s disclosure obligations is the materiality of the information (i.e., evidence

for which “if there is a reasonable probability that, had the evidence been disclosed to the

defense, the result of the proceeding would have been different.” Kyles v. Whitley, 514

U.S. 419, 433 (1995) (quoting United States v. Bagley, 473 U.S. 667, 682 (1985)).

Importantly, the government’s obligation to disclose exculpatory information includes

evidence that may be used to substantially impeach the credibility of a government

witness. Bagley, 473 U.S. at 678; Giglio v. United States, 405 U.S. 150, 154 (1972).

       Impeachment evidence is evidence favorable to an accused so that, if disclosed

and used effectively, it may make the difference between conviction and acquittal. See

Brady, 373 U.S. at 87; see also Napue v. Illinois, 360 U.S. 264, 269 (1959). The

government may not use false evidence, including false testimony, to obtain a conviction,

and that principle “does not cease to apply merely because the false testimony at issue

goes only to the credibility of the witness.” Napue, 360 U.S. at 269 (“The jury’s estimate



                                                  5
of the truthfulness and reliability of a given witness may well be determinative of guilt or

innocence, and it is upon such subtle factors as the possible interest of a witness in

testifying falsely that a defendant’s life or liberty may depend”).

       The Court’s decisions on Mr. Randle’s pretrial motion to suppress evidence and

his motion pursuant to Franks v. Delaware will depend in significant part on Hamilton’s

affidavits. As noted above, Hamilton made several representations in the affidavits and in

his supplementary declaration that appear to be either inaccurate, contradictory, or false.

As noted supra, preliminary investigation by the Defense has already cast doubt on the

veracity and credibility of Hamilton’s sworn testimony in both the affidavits and the

declaration, and Mr. Randle requests that the government disclose the following

regarding the alleged January 2019 controlled buy:

       1.  Police reports regarding the controlled buy;
       2.  Date and time of the controlled buy;
       3.  Specific location of the controlled buy;
       4.  Description of any suspect vehicles involved in the controlled buy;
       5.  Records regarding the buy funds used during the controlled buy;
       6.  Phone number Mr. Randle was alleged to have used to arrange the controlled
           buy;
       7. Any evidence that controlled buy funds were later located by police;
       8. Any laboratory reports regarding testing of drugs purchased in the controlled
           buy;
       9. Any documents demonstrating chain of custody of drugs purchased in the
           controlled buy;
       10. The image of Mr. Randle allegedly shown to the CRI;
       11. Names of officers who conducted surveillance of Mr. Randle after the alleged
           controlled buy;
       12. Recordings audio or video surveillance of alleged controlled buy;
       13. Evidence of the reliability of the CRI; and
       14. Any other administrative or factual information related to the January 2019
           controlled purchase which falls under the purview of Brady and Giglio.




                                                 6
       Hamilton’s credibility is an important issue moving forward, and evidence related

to the alleged controlled buy in late January 2019 is crucial to Mr. Randle’s argument that

he should be granted a Franks hearing and to the development of effective cross-

examination and impeachment. The government has already disclosed some information

regarding the alleged interactions between Hamilton and Mr. Randle from October 2018

(e.g., ECF No. 28, Ex. 1, Ex. 2), and Mr. Randle is merely asking that the government

disclose the same information as it relates to the alleged controlled buy that occurred in

late January 2019. To the extent that the government has information tending to cast

doubt on or contradict the information set forth in Hamilton’s search warrant affidavits,

that information must be produced. The due process requirements of the Fifth

Amendment mandate the disclosure of evidence that is material to Mr. Randle’s defense,

including material that is relevant to witness credibility and impeachment.

       If the Court concludes that it is not proper to disclose the sought evidence to Mr.

Randle, he argues in the alternative that the government submit it to the Court for in

camera review, and that the Court then determine if the evidence should be disclosed to

Mr. Randle.

III.   Conclusion

       Based on the above-stated arguments, Mr. Randle respectfully requests that the

Court compel the disclosure of the above-specified information, as well as any other

information related to Officer Efrem Hamilton’s past interactions with Mr. Randle that

falls within the purview of Brady and Giglio.




                                                 7
Dated: July 3, 2019   Respectfully submitted,

                      s/ Reynaldo A. Aligada, Jr.

                      REYNALDO A. ALIGADA, Jr.
                      Attorney ID No. 319776
                      Attorney for Defendant
                      107 U.S. Courthouse
                      300 South Fourth Street
                      Minneapolis, MN 55415




                       8
